Citation Nr: 0638664	
Decision Date: 12/12/06    Archive Date: 12/19/06

DOCKET NO.  02-19 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Wilmington, Delaware


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent 
for post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel


INTRODUCTION

The veteran had active service from March 1966 to March 1969.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wilmington, Delaware, which granted the veteran's claim for 
service connection for PTSD and assigned a 10 percent rating 
retroactively effective from May 23, 2000, the date of 
receipt of the claim for this condition.  A more recent 
August 2002 RO decision (by a Decision Review Officer (DRO)) 
increased the rating to 30 percent retroactively effective as 
of the same date.  The veteran wants an initial rating higher 
than 30 percent.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  See also AB v. Brown, 6 Vet. App. 35, 39 (1993) 
(a veteran is presumed to be seeking the highest possible 
rating, unless he expressly indicates otherwise).

In his October 2002 substantive appeal (VA Form 9), the 
veteran requested a hearing before a Veterans Law Judge (VLJ) 
of the Board in Washington, DC.  But in March 2004, the 
veteran indicated that he no longer wanted a hearing before 
the Board.  So the Board deems his request for a central 
office hearing withdrawn.  See, e.g., 38 C.F.R. § 20.702(e) 
(2006).

The Board remanded this case to the RO in May 2005, via the 
Appeals Management Center (AMC), for further development and 
consideration.  Unfortunately, still further development is 
required before deciding the claims.  So they again are being 
remanded to the RO via the AMC.  VA will notify the veteran 
if further action is required on his part..




REMAND

The RO (AMC) completed the development the Board requested in 
the prior May 2005 remand, including insofar as sending the 
veteran a letter in May 2005 addressing the duty to notify 
and assist provisions of the Veterans Claims Assistance Act 
(VCAA), obtaining relevant VA outpatient treatment records 
dated from 2002 to 2005, and having him undergo a VA 
examination in June 2005 to obtain a medical opinion 
concerning the severity of his PTSD and whether he is 
incapable of securing and maintaining substantially gainful 
employment as a result of it.

Upon completing this development, the AMC issued a 
supplemental statement of the case (SSOC) in October 2005 
continuing to deny the claims.  And the veteran's 
representative submitted a statement in January 2006, in 
response to that SSOC, indicating they had no further 
argument.  So the AMC re-certified the appeal to the Board.

During the months since, on March 3, 2006, the U.S. Court of 
Appeals for Veterans Claims (Court) issued a decision in the 
appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  The Court indicated that in 
cases, as here, involving claims for higher initial ratings 
(Fenderson situations), proper VCAA notice includes advising 
the veteran that an effective date will be assigned in the 
event a higher rating is granted.  The VCAA notice also must 
include an explanation of the type of evidence that is needed 
to establish an effective date.  The veteran has not received 
this required notice since the Court issued that decision 
after the AMC 
re-certified the appeal to the Board.

Furthermore, during his June 2005 VA psychiatric examination, 
the veteran indicated that he had worked part time as a 
social worker in a private practice until 2003 when he became 
eligible for Social Security benefits.  He said that he had 
not worked since.


That agency's decision, including the medical and other 
records considered, is potentially relevant to the veteran's 
claims with VA.  The RO has not made any attempt thus far to 
obtain these additional records and must before the Board 
decides this appeal.  See Murincsak v. Derwinski, 2 Vet. App. 
363 (1992).

Accordingly, this case is REMANDED for the following 
development and consideration:

1.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), which includes an 
explanation of the information or 
evidence needed to establish an 
effective date for the claim on appeal, 
as outlined by the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

2.  Obtain all documents pertaining to 
the veteran's receipt of disability 
benefits from the Social Security 
Administration (SSA).  Associate these 
records with his claims file.  
These records should include, but are 
not limited to, copies of the decision 
concerning his claim for disability 
benefits, as well as any medical 
records used to make this 
determination, hearing transcripts, 
etc.

3.  Then readjudicate the veteran's 
claims in light of the additional 
evidence obtained.  If they are not 
granted to his satisfaction, send him 
and his representative another SSOC and 
give them time to respond to it before 
returning the case to the Board for 
further appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


